Citation Nr: 1727929	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  11-05 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a thyroid disability with parotid gland, claimed as due to radiation exposure.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a dental disability, for purposes of both compensation and VA outpatient treatment, claimed as due to radiation exposure.

3.  Entitlement to service connection for pernicious anemia.

4.  Entitlement to service connection for peripheral neuropathy of the hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to September 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board must decide on its own whether new and material evidence sufficient to reopen the claim of entitlement to service connection for residuals of a right hand and arm injury, has been received prior to considering the merits of that underlying issue.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

At his request, the Veteran was scheduled for a video-conference hearing before the Board in May 2016, and rescheduled in April 2017 in San Antonio, Texas.  See April 2017 letter.  However, the Veteran failed to report for his scheduled hearing and has not provided any statement of good cause for failing to appear.  In this regard, the Veteran's representative, in the May 2017 Appellant's Post-Remand Brief noted that a mailed notification of the scheduled video conference hearing was returned undeliverable, and alleged that the Veteran was not contacted by telephone or attempted to be contacted by telephone to inform him of the hearing.  However, the Board notes that after his written notice was mailed, the Veteran was contacted by telephone on April 13, 2017, and attempted to be contacted by telephone on April 25, 2017, the day before his scheduled hearing, to inform him and remind him of the hearing scheduled for April 26, 2017.  See April 2017 Reports of General Information.  Accordingly, the Board considers the request for a hearing to be withdrawn and will proceed to addressing the case without a hearing.  
See § 38 C.F.R. 20.702 (2016).
 
In October 2015, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for pernicious anemia and entitlement to service connection for peripheral neuropathy of the hands and feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In unappealed rating decisions issued in December 2000 and January 2001, the RO denied the Veteran's claim for service connection for a dental condition and service connection for a dental condition for purposes of VA treatment only.

2.  The evidence associated with the claims file subsequent to the December 2000 and January 2001 denials includes evidence that is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim for service connection for a dental disability, for purposes of both compensation and VA outpatient treatment.

3.  In an unappealed rating decision issued in March 2006, the RO denied the Veteran's claim for service connection for a thyroid condition with parotid gland.

4.  The evidence associated with the claims file subsequent to the March 2006 denial includes evidence that is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim for service connection for a thyroid disability with parotid gland.
CONCLUSIONS OF LAW

1.  The evidence received since the December 2000 and January 2001 rating decisions are not new and material, and the claim for service connection for a dental disability, for purposes of both compensation and VA outpatient treatment is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016). 

2.  The evidence received since the March 2006 rating decision is not new and material, and the claim for service connection for a thyroid disability with parotid gland, is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159  (c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.


Claims to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The United States Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Simply stated, the standard is low, but it is a standard that needs to be met. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Analysis

In December 1997, the Veteran filed a claim for entitlement to service connection for thyroid problems and dental problems (tooth decay requiring extensive restorative work), which he claimed were due to exposure to radiation in service.  In a July 1998 statement, he alleged that he qualified for the Marksman badge at the Palm Springs Marine Corps Base on a ridge in the desert near the Ranger Test site, and at that time was exposed to radiation from a nuclear test a short distance away.  He also stated that he was treated for the alleged radiation exposure in August 1951 at the US Navy Hospital in Portsmouth, Virginia.  In April 1999, the RO denied the Veteran's claim for service connection for radiation exposure.  The Veteran did not file an appeal and the decision became final.  

In an August 2000 statement, the Veteran again requested service connection for a dental disorder, contending that he had a tooth restoration in service, which split the tooth and required extraction, and since that event, his dental condition had deteriorated due to spacing between the extracted tooth.  In a December 2000 rating decision, the RO denied service connection for a dental condition, based on a finding that there was no evidence of a dental disability for VA compensation purposes.  The RO also noted that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, periodontal disease (pyorrhea), and Vincent's stomatitis are not disabling conditions, and may be considered service-connected
solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  The Veteran did not file an appeal and the decision became final.  In a January 2001 rating decision, the RO denied service connection for a dental condition for purposes of VA treatment only, based on a finding that the Veteran had treatment for teeth in service, but there was no evidence of dental trauma and the treatment was rendered more than 180 days after entrance onto active duty.  The Veteran did not file an appeal and the decision became final.  

In July 2003, the Veteran filed a petition to reopen his claim of entitlement to service connection for radiation exposure, claiming again that he was exposed to radiation in March 1951, while in boot camp, during a Ranger test and that he was treated for radiation poisoning at a Navy Hospital in Portsmouth, Virginia.  In a statement subsequently submitted in September 2005, the Veteran indicated that he was requesting service connection for radiation exposure, which caused a thyroid condition, pernicious  anemia, peripheral neuropathy and a dental condition, among other disorders.  In a March 2006 rating decision, the RO denied service connection for a thyroid condition, based on a finding that the claimed condition was not incurred in or caused by service.  The RO also found that no new and material evidence had been submitted to reopen the claim for service connection for a dental condition.  The RO also denied service connection for radiation sickness, based on a finding that there was no evidence of exposure to radiation in service, and no evidence to show that any current condition could be attributed to radiation exposure in service.  The Veteran did not file an appeal and the decision became final.  

In May 2006, the Veteran filed another claim for service connection.  He stated at that time that in February 1951, he had a permanent molar extracted from his jaw without follow-up treatment, which caused him permanent injury, and that he was exposed to radiation during the Ranger Atomic Bomb Test and sustained a radiation burn of undocumented intensity in March 1951.  In a January 2008 rating decision, the RO reopened and denied the claim for service connection for a thyroid condition with parotid gland dysfunction causing dry mouth, based on a finding that new evidence did not show that the Veteran had been exposed to ionizing radiation during service.  The RO also denied service connection for a dental condition as a result of exposure to ionizing radiation, based on a finding that the evidence did not show that the Veteran was exposed to ionizing radiation during service.  In September 2008, January 2009 and February 2010, the Veteran submitted statements indicating that he was not in agreement with the RO's denial of his claims and that he was still seeking service connection for a thyroid condition and a dental condition, among other disorders, due to radiation exposure in service.  

Dental Disability

The evidence of record at the time of the last final denial of service connection for a dental disability in December 2000 included service treatment records showing that the Veteran received dental restoration or treatment in service for several teeth from July 1951 to February 1953.  Tooth number 19 was nonrestorable on entrance and was extracted.  The Veteran also had a crown put on tooth number 8 in January 1953.  Also present were VA treatment records showing that the Veteran had extractions of tooth number 5 and tooth number 19, and a temporary filling on tooth number 9 facial where he lost a prior filling in September 1998.  It was noted at that time that he had extensive decay underneath the gold crown of the mandibular left first molar, which was unrestorable, and dental decay and a periapical abscess of the maxillary right second premolar.  They also showed that he complained of aching teeth and jaw and mouth pain in 1998 and 2000.  The records did not show that the Veteran had impairment of the mandible, loss of a portion of the ramus or loss of a portion of the maxilla in service, or that his loss of teeth in service was due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  Nor did the evidence show that the Veteran had loss of teeth due to bone loss through trauma or disease in service, such as to osteomyelitis.  See 38 C.F.R. § 4.150, Diagnostic Code 9913, at Note 3.  Furthermore, there was no evidence showing that the Veteran was exposed to radiation during service.  

The Board also notes that at the time of the January 2001 denial for a dental condition for purposes of VA treatment only, there was no evidence of record showing that the Veteran met the criteria for service connection for the purpose of receiving VA outpatient dental treatment.  See 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161.

The pertinent evidence of record added to the record since the December 2000 and January 2001 denials, which includes VA treatment records and the Veteran's statements, still does not show that the Veteran meets the criteria for service connection for a dental disability or service connection for the purpose of receiving VA outpatient dental treatment (see 38 C.F.R. § 4.150, Diagnostic Code 9913, 38 U.S.C.A. § 1712(b), and 38 C.F.R. § 17.161), that he was exposed to radiation in service, or that he has a current dental disability that is related in any way to his active military service.

Absent evidence showing that the Veteran has a current dental disability for which compensation may be paid, or that he meets the criteria for service connection for the purposes of receiving VA outpatient dental treatment, the newly received evidence does not raise a reasonable possibility of substantiating the claim for service connection for a dental disability.  

As new and material evidence has not been received, the claim for service connection for a dental disability is not reopened.

Thyroid Disability with Parotid Gland Dysfunction

The evidence of record at the time of the last final denial of service connection for a thyroid condition in March 2006 included service treatment records that are negative for any evidence of a thyroid condition in service.  Service treatment records also show that the Veteran was treated at the Portsmouth, Virginia Naval Hospital in August 1951, but they did not indicate that the treatment was for radiation poisoning, as alleged by the Veteran.  There was no evidence showing that the Veteran was exposed to radiation during service.  VA treatment records present at that time showed that the Veteran was diagnosed with hypothyroidism.
The evidence added to the record since the March 2006 denial includes a document from the Nuclear Defense Agency, which shows that the Veteran was not stationed in the vicinity of nuclear testing during service, and that the only atmospheric nuclear test conducted during the time the Veteran was on active duty was Operation Ranger at the Nevada Test site from January 27 to February 6, 1951, which was located 400 miles away from where the Veteran was located.  The evidence also includes VA treatment records showing that the Veteran is currently diagnosed with a thyroid disability, namely hypothyroidism, and the Veteran's statements that his thyroid disability is related to radiation exposure in service.

Essentially, the evidence of record prior to the March 2006 denial did not show that the Veteran was exposed to radiation during service, or that the Veteran's current thyroid condition was otherwise related to his active military service.  The evidence added to the record since the March 2006 denial still does not show that the Veteran was exposed to radiation during service, or that his currently diagnosed thyroid condition is in any other way related to his active military service.  

Absent evidence showing that the Veteran's current thyroid disability is related to the Veteran's active military service, the newly received evidence does not raise a reasonable possibility of substantiating the claim. 
As new and material evidence has not been received, the claim for service connection for a thyroid disability with parotid gland dysfunction is not reopened.


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for a dental disability, and the request to reopen is denied.

New and material evidence has not been received to reopen a claim of entitlement to service connection for a thyroid disability with parotid gland dysfunction, and the request to reopen is denied.


REMAND

In a July 2010 rating decision, the RO denied the Veteran's claims for service connection for pernicious anemia and peripheral neuropathy of the hands and feet.  The Veteran submitted a notice of disagreement with the July 2010 decision in August 2010.  In the October 2015 remand, the Board noted that the RO had not issued a statement of the case (SOC) in regard to the Veteran's claims.  Accordingly, the Board directed the RO to issue the veteran an SOC on those issues.  See, 38 C.F.R. §§ 19.26 , 20.201, 20.302(a) (2003); Manlicon v. West, 
12 Vet. App. 238, 240-41 (1999).  The originating agency has not complied with this remand directive.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  
See Stegall v. West, 11 Vet. App 268 (1998).

Accordingly, the case is REMANDED for the following action:

The veteran and his representative should be provided a SOC on the issues of entitlement to service connection for pernicious anemia and entitlement to service connection for peripheral neuropathy of the hands and feet.  They should also be informed of the requirements to perfect an appeal with respect to these issues.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


